Order filed October 30,2013




                                               In The


                            JToisrieetttff Court of Appeals
                                       NO. 14-12-00675-CV



                             IN THE MATTER OF J.W., Appellant


                            On Appeal from the 313th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 2012-01177J


                                              ORDER


      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of trial exhibit #3 .

      The clerk of the 313th District Court is directed to deliver to the Clerk of this court the

original of trial exhibit #3 , on or before November 12,2013. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of trial exhibit #3
, to the clerk ofthe 313th District Court.




                                                PER CURIAM